DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1  is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Zhang et al (US 8,007,320)
With regard to claim 1 ,Zhang et al disclose ( Fig. 2 and Fig. 3 – which is comparable with Fig. 3C of the disclosure) a  connector ( the USB connector  r.n. 50 -the second and the forth interfaces 20, 50 complete a USB signal transmission ) , comprising:
a female connection port  (51) (since the mating contact portion shown in  Fig. 1 is inside the housing 51) comprising a first power trace (531) and a first signal trace (531)  (USB connectors are capable to  transfer both signal and  power) disposed within the female connection port; and
a male connection plug (52) rigidly attached to the female connection port and disposed adjacent to the female connection port, the male connection plug comprising a second power trace (532) and a second signal trace (532) (USB connectors are capable to  transfer both - signal and power) disposed on an outer surface of the male connection plug.

With regard to claim 2 ,Zhang et al disclose that the first power trace is one of a first set of power traces and wherein the first signal trace is one of a first set of signal traces.
With regard to claim 3 ,Zhang et al disclose that the second power trace is one of a second set of power traces and wherein the second signal trace is one of a second set of signal traces.
With regard to claim 4 ,Zhang et al disclose that the first power trace is disposed on a first inner surface within the female connection port, and the first signal trace is disposed on a second inner surface within the female connection port.
With regard to claim 5 ,Zhang et al disclose that the second power trace is disposed on a first outer surface of the male connection plug, and the second signal trace is disposed on a second outer surface of the male connection plug.
With regard to claim 6 ,Zhang et al disclose that the female connection port is a female Universal Serial Bus (USB) port.
With regard to claims 9 , 11, Zhang et al disclose that the male connection plug comprises an alignment portion disposed on a leading edge of the male connection plug.

    PNG
    media_image1.png
    356
    461
    media_image1.png
    Greyscale


a first connector (50) , comprising (as applied to claim 1 above):
a first female connection port comprising a first power trace and a first signal trace disposed within the female connection port; and
a first male connection plug rigidly attached to the first female connection port and disposed adjacent to the first female connection port, the first male connection plug comprising a second power trace and a second signal trace disposed on an outer surface of the male connection plug; 
and a second connector ( r.n. 20 , Fig. 1, 3)  to mate with the first connector (50) and comprising:
a second female connection port (220) to receive the male connection plug (51) ; and a second male connection plug (221) to engage with and be received within the female connection port (52) of the first connector.
Claim(s) 1  is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Neo et al et al (WO 21005/031583)
With regard to claim 1 ,Neo et al disclose ( Fig. 1)) a  connector, comprising:
a female connection port  (22) comprising a first power trace and a first signal trace (USB connectors are capable to  transfer both signal and  power) disposed within the female connection port; and
a male connection plug (16) rigidly attached to the female connection port and disposed adjacent to the female connection port, the male connection plug comprising a second power trace and a second signal trace (p.4, lines 22-23
 (USB connectors , p.3, lines 17-18 are capable to  transfer both - signal and power) disposed on an outer surface of the male connection plug.
With regard to claim 2-3 ,Neo et al disclose “first power trace is one of a first set of power traces and wherein the first signal trace is one of a first set of signal traces” and “the second power 
With regard to claim 4-5 ,Neo et al disclose that both first and second interfaces (connectors) can be USB type connectors (p.3, lines 17-18). It is widely known that any female connection port USB comprises the power and signal traces, wherein one power trace is disposed on an inner surface within the female connection port, one signal trace is disposed on an inner surface within the female connection port, and another power trace is disposed on an outer surface of the male connection plug, and another signal trace is disposed on an outer surface of the male connection plug. Therefore, features of dependent claims 4-5 “first power trace is disposed on a first inner surface within the female connection port, and first signal trace is disposed on a second inner surface within the female connection port”, and “second power trace is disposed on a first outer surface of the male connection plug, and a second signal trace is disposed on a second outer surface of the male connection plug” present in Neo et al as integral part.
With regard to claim 6 ,Neo et al disclose “the female connection port is a female Universal Serial Bus (USB) port” (p.3, line 18).
With regard to claim 10 ,Neo et al disclose a connector set (Fig.l), comprising: a first connector (Fig.l) comprising: a first female connection port (pos.22), received within the female connection port of the first connector (p.4, line 20 - p.5, line 2). The first female connection port comprising a first power trace and a first signal trace disposed within the female connection port. The second power trace and a second signal trace are disposed on an outer surface of the male connection plug. 
With regard to claim 14 ,Neo et al disclose a dock (Fig.l), comprising: a first connector (Fig.l) comprising: a female connection port (pos.22), and a male connection plug (pos.16) rigidly attached to the female connection port and disposed adjacent to the female connection port (Fig.l), the male connection plug comprising a second power trace and a second signal trace (p.4, lines 22-23), a docking portion to receive a computing device (pos.10 (22)); and an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 12 ,13,   is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al in view of Inha et al (US 2015/0270733)
Zhang et al do not disclose  using  USB type C  modification.  
Inha et al disclose that The connectors 107, 118, and/or 119 may, in some example embodiments, be implemented as USB Type-C connectors. In the case of a USB Type-C connector, the connector may include one or more of the following connections: a power bus labeled (VBUS) for providing power, data pins (labeled RFU 1, RFU 2, D-, and/or D+), and/or configuration control (CC1 and CC2) pins, although other pin out arrangements and/or quantity of pins may be used as well.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the an USB type C connector configurations, as taught by Inha et al, to  provide charging (Inha et al, para. 0014)

With regard to claim 8, Zhang et al - Inha et al disclose (Inha et al)  that the first signal trace of the female USB type C port is insulated from the second signal trace and the second power trace of the male connection plug.
With regard to claim 12, Zhang et al - Inha et al disclose (Inha et al)  that the second male connection plug of the second connector is a USB type C plug.
With regard to claim 13, Zhang et al - Inha et al disclose (Inha et al)  that the second male connection plug may operably engage with any female USB type C port.
Claims 14, 15,   is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterner et al (US 2002/0131234) in view of Zhang et al 
With regard to claim 14 ,  Sterner et al disclose an a dock (12) with a docking portion to receive a computing device; as an actuator (Fig. 5) to operably engage a first connector (40)  with a complementary second connector (36) disposed on the computing device (10) .
Zhang et al disclose the specified  structure of the first connector, comprising:
a female connection port comprising a first power trace and a first signal trace disposed within the female connection port; and
 male connection plug rigidly attached to the female connection port and disposed adjacent to the female connection port, the male connection plug comprising a second power trace and a second signal trace disposed on an outer surface of the male connection plug  - as applied to claim 10 above.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize connection structure , as taught by Zhang et al, to  effectively transfer data and power between the dock and the computer device.
With regard to claim 15 ,  Sterner et al disclose that the first connector may float relative to the docking portion so as to be received by a second connector disposed on a variety of different  the spring biasing force overcomes the coupling force between the docking connector 36 and docking connector 40..
Claims 7, 8, 12 ,13,   is/are rejected under 35 U.S.C. 103 as being unpatentable over Neo et al in view of Specification USB Type-C 
With regard to claim 7 , Specification USB Type-C discloses “the female connection port is a female USB type C port” (Fig.3-1).
With regard to claim 8 , Neo et al disclose  “the first signal trace of the female port is insulated from the second signal trace and the second power trace of the male connection plug” (p.5, lines 31-33). Specification USB Type-C discloses USB type C connector.
With regard to claim 12 , Specification USB Type-C discloses “the second male connection plug of the second connector is a USB type C plug” are disclosed in D2 (Fig.3-3).
With regard to claim 13 , Specification USB Type-C discloses “the second male connection plug may operably engage with any female USB type C port” are disclosed in D2 (Fig.3-30, Section 3.7.2).
Claims 9,11,   is/are rejected under 35 U.S.C. 103 as being unpatentable over Neo et al in view of WO 2008/062400
of the second connector is a USB type C plug” are disclosed in D2 (Fig.3-3).
With regard to claim 9 “the male connection plug comprises an alignment portion disposed on a leading edge of the male connection plug” are disclosed in WO2008/062400  (Fig.9A, p.17, lines 21-28).
With regard to claim 11 “the first male connection plug comprises an alignment portion disposed on a leading edge of the first male connection plug to align the first male connection plug with the second female connection port of the second connector such that the first male connection plug and the second female connector port engage correctly” are disclosed in WO2008/062400(Fig.9A,p. 17, lines 21-28).
Claims 15,   is/are rejected under 35 U.S.C. 103 as being unpatentable over Neo et al in view of US 2014/0191707
Features of dependent claim 15 “the first connector may float relative to the docking portion so as to be received by a second connector disposed on a variety of different computing devices” are disclosed in US 2014/0191707 ( para. 0029)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								2/24/21